Citation Nr: 1338383	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for gout. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued a 40 percent evaluation for degenerative disc disease of the lumbosacral spine and denied service connection for chronic fatigue syndrome (CFS), gout, right ankle degenerative joint disease, right shoulder degenerative joint disease, and left elbow epicondylitis.  

In a June 2012 rating decision, the RO granted service connection for right ankle degenerative joint disease with residual arthroscopic scar.  This grant of service connection is considered to be a full grant of the benefits on appeal for the Veteran's right ankle claim.  The claim of entitlement to service connection for a right ankle disability is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In April 2013, the Veteran and his wife presented sworn testimony during a Travel Board hearing in Denver, Colorado, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a left elbow disability, a right shoulder disability, CFS, and gout.

The Veteran was afforded a VA Gulf War protocol examination in February 2009.  The examiner diagnosed the Veteran with right acromioclavicular joint arthropathy and gouty arthritis.  He also concluded that the Veteran's complaints were not sufficient to warrant a diagnosis of CFS, instead concluding that his fatigue was most likely due to obstructive sleep apnea (OSA).  No finding was made as to whether this diagnosis of OSA was related to service.  He also failed to provide a nexus opinion on the diagnoses of right shoulder degenerative joint disease and gout.  Further, at his April 2013 hearing, the Veteran suggested that his fatigue may be secondary to medications he takes for his service-connected low back disability.  The VA examination of record does not address this contention.  In light of these deficiencies, the examination of record is not sufficient to decide these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board notes that the Veteran submitted a May 2013 private positive nexus opinion from Dr. L. B. T. linking his gout to his military service.  Dr. L. B. T. provides no explanation or rationale for this conclusion.  As such, it is insufficient to grant service connection on its own.

The Veteran also testified at his April 2013 Board hearing that he has experienced left elbow pain since service.  Although his report of a fall in service is not substantiated by the service treatment records, he is competent to report pain since service.  It is also noteworthy that he states that the elbow injury was coincidental to his presently service connected low back injury/disability.  His contentions are supported by lay statements from his wife and friends as well.  Despite this, the Veteran has not been afforded a VA examination and opinion to address the etiology of his diagnosed left elbow disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Dr. L. B. T. should be invited to submit an addendum to his May 2013 statement that the Veteran's gout of the knees and ankles had its onset during his active service.  Specifically, he should be asked to provide rationale that supports his favorable opinion.  He should also be asked to submit any additional treatment records for the Veteran.

2.  Schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of his left elbow disorder, right shoulder disorder, fatigue (to include CFS and OSA), and gout.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the Veteran's left elbow disorder, the examiner should identify and diagnose all left elbow disorders, to include those that may have resolved during the appeals process.  For each diagnosed left elbow disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  Reference should be made to the Veteran's contention that he injured his left elbow at the same time he injured his low back.  The examiner should specifically address the Veteran's complaints of continuous left elbow pain since service.

With regard to the Veteran's diagnosed right shoulder disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's complaints of continuous right shoulder pain since service.

With regard to the Veteran's claimed fatigue, the examiner should identify and diagnose any fatigue-related disorders, to include those that may have resolved during the appeals process.  For each diagnosed disorder, including sleep apnea (OSA), the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's complaints of continuous fatigue since service.  The examiner must also comment of whether it is as least likely not that any fatigue disorder including, but not limited to OSA, was caused or aggravated by any service connected disability, to include the medications that the Veteran takes to treat those disorder.

With regard to the Veteran's diagnosed gout, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's multiple complaints of foot and ankle pain without trauma in service and the May 2013 positive private nexus opinion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above action and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for a left elbow disability, a right shoulder disability, CFS, and gout should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


